PER CURIAM.
This appeal is dismissed inasmuch as no direct appeal lies from a judgment and sentence based on a guilty plea, Rule 9.140(b), Fla.R.App.P., and because appellant failed to make a prior motion to withdraw his guilty plea in the court below. Robinson v. State, 373 So.2d 898 (Fla.1979); Massey v. State, 417 So.2d 1162 (Fla. 1st DCA 1982). This dismissal, however, is without prejudice to appellant’s right to seek appropriate post-conviction relief pursuant to Rule 3.850, Fla.R.Crim.P.
DISMISSED.
GLICKSTEIN, HURLEY and DELL, JJ., concur.